Case 2:20-cr-00150-CJB-JVM Document 25 Filed 01/21/21 Page 1of9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL NO. 26-156
¥. * SECTION: J
DARREL FITZPATRICK *
a/k/a “Patrick Fields”
* * =
FACTUAL BASIS

The defendant, DARREL FITZPATRICK, has agreed to plead guilty as charged to the
Bill of Information charging FITZPATRICK with Conspiracy to Commit Bribery of Public
Official, in violation of Title 18, United States Code, Sections 371 and 201{b)(1). Had this matter
proceeded to trial, the government would have proven beyond a reasonable doubt the allegations
in the Bill of Information, namely that the defendant committed the following crime.

Background
Darrel Fitzpatrick and Company A and National Charter Express

DARREL FITZPATRICK (FITZPATRICK), a resident of Georgia, was employed as a
Senior National Account Manager at Company A from November 24, 2014, through his
termination on June 17,2019. Company A was a national transportation company based in Atlanta,
GA. Company A provided bus transportation services to more than 300 cities in North America
through independent third party charter companies. Company A provided bus transportation
services to the United States Marine Corps Marine Forces Reserve (MARFORRES). As a Senior
National Account Manager, FITZPATRICK’s job duties included booking transportation for
clients (including the military), managing high value customer accounts, providing pricing
approvals, and making decisions impacting the sales floor. FITZPATRICK was compensated for

AUSA MA

Defendant D.F
Defense Counselé-Se
Case 2:20-cr-00150-CJB-JVM Document 25 Filed 01/21/21 Page 2 of 9

his duties through a base salary plus a commission that increased as he generated more profit for
company A.

FITZPATRICK also started his own compcting transportation brokerage company named
National Charter Express, d/b/a Express Bus USA, d/b/a Acinom Heights, LLC, sometime in early
2019, without Company A’s knowledge. National Charter Express’s business model was similar
to Company A’s, in that it operated as a broker between institutions needing transportation and
bus companies, but did not actually own any buses itself. Consequently, National Charter Express
would contract a third-party bus vendor to provide transportation services and then keep the
difference between the contract price and the price charged by the third-party bus vendor as profit.

In 2019, FITZPATRICK controlled multiple financial accounts, including two point-of-
sale accounts with Square, Inc. (Account | and Account 1-A), and a financial account at Regions
Financial Corporation (Account 2).

Erik Martin and Marine Forces Reserves - MARFORRES

Erik Martin (Martin), a Louisiana resident, began working at the United States Marine
Corps (USMC) Marine Forces Reserves (MARFORRES) located at 2000 Opelousas Avenue, New
Orleans, Louisiana, in about 2010. MARFORRES was the headquarters command for
approximately 100,000 Reserve Marines and 160 training centers located across 47 states.
MARFORRES was responsible for providing transportation to trained units and qualified
individuals to mobilize in times of war, national emergency, contingency operations, and for
training exercises. FITZPATRICK met Martin through their respective work at Company A and
MARFORRES in approximately 2016. During the relevant time-period, Martin maintained a

personal bank account at Navy Federal Credit Union (Account 3).

Page 2 of 9
we AUSA AR

Defendant D.-.
Defense Counse
Case 2:20-cr-00150-CJB-JVM Document 25 Filed 01/21/21 Page 3 of 9

In 2019, Martin was an employee in the Distribution Management Office (DMO) of
MARFORRES. Specifically, Martin was a supervisory traffic management specialist in the
transportation of people section of the DMO, which was responsible for moving persons, things,
and facilitating training for all Marine Reserves across the country. In this capacity, Martin was
responsible for, among other things, coordinating the bus transportation of all Marine Corps
Reserve forces as well as oversecing approximately 10 civilian and military members tasked with
booking bus transportation for the aforementioned forces. As the supervisor of the transportation
of personnel section, Martin had the ability to book transportation movements with vendors,
approve and pay invoices for vendors, and to recommend vendors to employees under his
supervision. These payments were made with a credit card assigned to MARFORRES that ended
in ***3575, Based on his employment status, Martin was a “public official,” as that term is defined
in Title 18, United States Code, Section 201 (a)(1}.

‘The Bribery Scheme

In 2019, FITZPATRICK and Martin willfully entered into an agreement to commit
bribery, which they knew to be unlawful. This agreement to commit bribery was in violation of 18
U.S.C. § 371. Specifically, in the spring of 2019, FITZPATRICK agreed to pay Martin kickbacks
in exchange for bus companies associated with FITZPATRICK receiving contracts from USMC
MARFORRES DMO. As a result of this agreement, Martin directed MARFORRES employees to
use Company A, then National Charter Express, for bus movements requested by members of the
U.S. Marine Corps Reserves. Martin’s direction constituted a formal exercise of his authority and
power based on his position at MARFORRES. Martin also provided FITZPATRICK with
information on increasing the cost of bids to MARFORRES. Specifically, beginning in about April

2019, Martin began facilitating the issuance of contracts to transport members of the United States

Page 3 of $
ausa ta
Defendant D.

Defense CounselZee
Case 2:20-cr-00150-CJB-JVM Document 25 Filed 01/21/21 Page 4of9

Marine Corps from MARFORRES to National Charter Express. In exchange for Martin taking
the official acts described above, FITZPATRICK agreed to, and did in fact, kickback some or all
of the profits (Le., the difference between the contract price and the amounts paid to a third-party
bus vendor) to Martin, per their agreement,.

In total, Martin caused FITZPATRICK to receive contracts from MARFORRES totaling
more than $2,000,000. The monies from the MARFORRES credit card went to accounts belonging
to Company A or FITZPATRICK. FITZPATRICK transferred a portion of this money to his
own personal account, Account 2, and then wired multiple payments worth over $110,000 to
Account 3, Martin’s personal account. Later, FITZPATRICK attempted to wire another payment
worth approximately $140,000 from Account 2 to Martin in Account 3, but the wire was stopped
by the bank. These payments are discussed in detail below. At all times, FITZPATRICK,
through his companies, provided the transportation ordered by MARFORRES through Martin.

Payment Details

During the early part of 2019, MARFORRES personnel booked approximately 39 bus
movements through Company A with a total value of $1,444,011.75.

A review of MARFORRES and Company A records revealed that 30 of the 39 reservation
payments were processed via the Company A payment processing system. The remaining nine
reservation payments, while booked through and invoiced by Company A, were processed through
Account 1, an account controlled by FITZPATRICK, at the direction of FITZPATRICK and
without the knowledge or consent of Company A. The 30 reservations processed by Company A
totaled approximately $1,090,142, while the nine diverted reservations had a value of $353,869.75.

FITZPATRICK received 13 payments for work performed by FITZPATRICK worth

over $300,000 from a MARFORRES credit card ending in 3575 to Account | between April 25

Page 4 of 9
AUSA MA

Defendant D-F-
Defense Counsel
 

 

Case 2:20-cr-00150-CJB-JVM Document 25 Filed 01/21/21 Page 5of9

and May 20, 2019. These payments correlated to nine travel order numbers (“TON’s”), i.¢., 9
movements of Marines in which bus transportation was provided pursuant to a contract between
MARFORRES and bus brokerage firms associated with FITZPATRICK, namely Company A or

National Charter Express.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Amount Paid to Fitzpatrick Travel Order Number Date TON submitted to MARFORRES
Payment by MARFORRES Associated with Payment by Member of Marines Reserves
O4/25/19 $18,995.00 GOA9 2/11/2019
05/01/19 $18,299.00 DOZ8 2/21/2019
05/01/19 $39,699.00 D162 3/20/2019
05/03/19 $25,000.00 DOVS 2/5/2019
05/03/19 $34,895.00 DOVo 2/5/2019
05/03/19 $22,997.00 GOA6 3/49/2019
05/05/19 $3 1,995.00 GOA5 3/28/2019
05/05/19 $25,000.00 GOAS 3/28/2019
05/06/19 $22,996.00 GOAT 4/4/2019
05/06/19 $28,995.00 D127 3/9/2019
05/06/19 $25,000.00 D127 3/9/2019
05/16/19 $14,997.75 D146 B/LU2019
o5/20/19 | = $45,001.00 D146 3/13/2019

 

 

 

 

 

On May 23, 2019, FITZPATRICK wired $29,100 to Account 3 (belonging to Martin).
Between May 23, 2019, and June 3, 2019, FITZPATRICK received 10 additional
payments worth over $200,000 for work performed by FITZPATRICK from MARFORRES

credit card 3575 to Account 1. These payments correlated to four additional TONs.

 

 

 

 

 

 

 

Date of | Amount Paid to Fitzpatrick Travel Order Number Date TON submitted to MARFORRES
Payment by MARFORRES Associated with Payment by Member of Marines Reserves
06/02/19 $25,000.00 DiD4 4/10/2019

Page 5 of 9 p
ausa YS
Defendant D

Defense Counsel
 

 

Case 2:20-cr-00150-CJB-JVM Document 25 Filed 01/21/21 Page 6of9

 

 

 

 

 

 

 

 

 

06/02/19 $23,495.00 DiD4 4/10/2019
06/03/19 $25,060.00 DIKS 4/2/2019

06/03/19 $27,999.00 Dik5 4/2/2019

06/03/19 $25,000.00 Dip? 4/13/2019
06/03/19 $25,000.00 DIP? 4/13/2019
06/03/29 $18,095.00 DAP? AI 3/2019
66/03/19 $25,000.00 Did? 4/12/2019
06/03/19 $25,000.00 DIF? 42/2019
06/03/19 $10,499.00 DIJ7 4742/2019

 

 

 

 

 

On June 5, 2019, FITZPATRICK wired $11,280 to Account 3 (belonging to Martin) in

exchange for these payments.

Between June 10, 2019, and June 14, 2019, FITZPATRICK received 16 additional

payments for work performed by FITZPATRICK worth over $300,000 from MARFORRES

credit card 3575 to Account 1. These payments correlated to eight additional TONs.

 

Date TON submitted to MARFORRES

 

 

 

 

 

 

 

 

 

 

 

Date of | Amount Paid to Fitzpatrick Travel Order Number

Payment by MARFORRES Associated with Payment by Member of Marines Reserves
06/10/19 $25,000.00 DIH?7 4/9/2019
06/10/19 $24,999.00 DLH7 4/9/2019
06/10/19 $25,000.00 DIL9 4/16/2019
06/10/19 $19,999.00 DIL9 4/16/2019
O6/LO/S $4,000.00 DILS 4/16/2019
06/10/19 $25,179.00 DiLg 4/16/2019
06/10/19 $25,000.00 DIL Af1/2019
06/10/19 $15,599.00 DILS A/1/2019
06/10/19 $25,000.00 DI1TI6 4/8/2019
66/10/19 $22,999.00 DIH6 4/8/2019
06/11/19 $31,999.00 D1L9-16PAX 4/16/2019

 

 

 

 

 

Page 6 of 9

ausa MS

Defendant .F.
Defense Counsel
 

 

Case 2:20-cr-00150-CJB-JVM Document 25 Filed 01/21/21 Page 7 of 9

 

 

 

 

 

OG/LI/L9 $25,000.00 DII8 3/27/2019
06/11/19 $25,000.00 D1I8 3/27/2019
06/11/19 $25,994.00 DI1I8 3/27/2019
O6/13/19 $24,555.00 MIE0 5/3/2019
$4,500.00 D1P3 3/18/2019

O6/T3/19

 

 

 

 

 

On June 14, 2019, FITZPATRICK wired $70,500 to Account 3 (belonging to Martin) in

exchange for these payments.

Between June 14, 2019, and June 20, 2019, FIFZPATRICK received 33 additional

payments for work performed by FITZPATRICK worth over $700,000 from MARFORRES

credit card 3575 to Account 1. These payments correlated to 10 additional TONs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of | Amount Paid to Fitzpatrick Travel Order Nuntber Date TON submitted to MARFORRES
Payment by MARFORRES Associated with Payment by Member of Marines Reserves
06/15/19 $10,000.00 D238 4/24/2019
06/15/19 $36,000.00 DBLU7 4/24/2019
O6/15/19 $30,000.00 DIU? Af24f2019
06/15/19 $29,995 ,00 DIU? 4/24/2019
06/15/19 $30,000.00 D238 4/24/2019
06/15/19 $8,995.06 D238 4/24/2019
06/16/19 $6,000.00 DIK] 4/12/2019
06/17/19 $30,000.00 D228 Al24/2019
G6/17/19 $15,996.00 D228 Af24/2019
O6/E7/19 $30,000.00 DiL2 29/2019
GG/E T/L $13,495.00 DIL2 3/29/2019
O6/E7/19 $30,000.00 DiL2 3/29/2019
G6/T T/L $13,496.00 DIL2 3/29/2019
06/17/19 $25,000.00 D169 3/12/2019
B6/17/19 $25,000.00 D169 BfEZ/2019
OG/LTAG $25,000.00 D169 3/42/2019

Page 7 of 9 AUSA ML
Defendant D.F.

Defense Counsel
 

Case 2:20-cr-00150-CJB-JVM Document 25 Filed 01/21/21 Page 8 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06/17/19 $27,991.00 D169 3/12/2019
06/17/19 $30,000.00 DIMI 4/2/2019
06/17/19 $32,998.00 DIMI 4/2/2019
O6/E7/19 $30,000.00 DIK} 4/12/2019
06/17/19 $32,099.00 DIK! 4/12/2019
OG/17/19 $30,000.00 DIS 4/13/2019
O6/17/19 $24,997.00 D1Q5 4/13/2019
06/17/19 $30,000.00 D228 4/24/2019
06/17/19 $15,955.00 D228 4/24/2019
06/18/19 $30,000.00 DIX? 4/25/2019
06/18/19 $24,499.00 DIX? 4/25/2019
06/18/19 $30,000.00 DIX7 4/25/2019
06/18/19 $24,498.00 D1X7 4/25/2019
06/18/19 $30,000.00 D1X6 4/25/2019
O6/18/19 $24,999,006 DIX6 4/25/2019
06/18/19 $30,000.00 DIX6 4/25/2019
06/18/19 $24,998.00 D1X6 AI25/2019

 

 

 

 

 

FITZPATRICK attempted to wire approximately $140,000 from Account 2 to Account 3

(belonging to Martin) in exchange for these payments on June 20, 2019, but this wire was stopped

by Regions Bank due to its suspicious nature,

The payments and attempted payments by FITZPATRICK to Martin were to influence

Martin in his performance of official acts, ie., awarding, issuing, and paying transportation

contracts for the movement of Marine Corps personnel. These payments to Martin constituted

“something of value,” as that term is used in Title 18, United States Code, Section 201(a)(1).

Page § of 9

AUS
Defenda

avin

nips
Defense Counsph ge
we
Case 2:20-cr-00150-CJB-JVM Document 25 Filed 01/21/21 Page 9of9

Limited Nature of Factual Basis

This proffer of evidence is not intended to constitute a complete statement of all facts
known by the government and/or FITZPATRICK. Rather, it is a minimum statement of facts
intended to prove the necessary factual predicate for his guilty plea. The limited purpose of this
proffer is to demonstrate that there exists a sufficient legal basis for the plea of guilty to the charged
offense by FITZPATRICK.

The above facts come from an investigation conducted by, and would be proven at trial
beyond a reasonable doubt by credible testimony from those employees and investigators of the
Defense Criminal Investigative Service, the Naval Criminal Investigative Service, the United
States Secret Service, and members of the United States Marine Corps, as well as lay witnesses
with personal knowledge of these facts, and admissible, tangible exhibits in the custody of the

United States government.

 

 

 

   

READ AND APPROVED: L LL
_ a7 \Laufaca)
Townsend Myers [date] Myles Ra [date}
7, fer Darfel FITZPATRICK Myles Rae nited States Attorney
-o' ei}
L Steel” [date]
Colfnsel for Dcrel FIFZRATRICK
Of-2)-2/

 
 

[date]

 

andy Charta:
Counsel for Darrel FITZPATRICK

Darrel FITZPATRICK {ddte]
Defendant

Page 9 of 9
